Name: Commission Regulation (EEC) No 953/80 of 17 April 1980 fixing the world market price for colza and rape seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 4. 80 Official Journal of the European Communities No L 101 /43 COMMISSION REGULATION (EEC) No 953/80 of 17 April 1980 fixing the world market price for colza and rape seed  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange ­ ments, proposed by the Commission, to be adopted in time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ; Whereas, if the price system is to operate normally, the world market price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; 1 1 it follows from applying these provisions that the world market price for colza and rape seed should be as set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats (1 ), as last amended by Regulation (EEC) No 590/79 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed (3), as last amended by Regulation (EEC) No 852/78 (4), Having regard to Commission Regulation (EEC) No 2300/73 of 23 August 1973 laying down detailed rules for applying differential amounts for colza and rape seed and repealing Regulation (EEC) No 1 464/73 (5), as last amended by Regulation (EEC) No 336/80 (6), and in particular Article 9 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 9 (4) of Regulation (EEC) No 2300/73, the Commission must determine the world market price for colza and rape seed ; Whereas the world market price should be deter ­ mined in accordance with the rules and the criteria set out in Commission Regulation (EEC) No 620/80 of 1 3 March 1 980 fixing the amount of the subsidy on oil seeds (7), as last amended by Regulation (EEC) No 952/80 (8) ; Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (9), as amended by Regulation (EEC) No 1264/79 ( 10), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to : HAS ADOPTED THIS REGULATION : Article 1 The world market price referred to in Article 9 (4) of Regulation (EEC) No 2300/73 shall be as set out in the Annex hereto .(') OJ No 172, 30 . 9. 1966, p. 3025/66 . 2 ) OJ No L 78, 30 . 3 . 1979, p. 1 . 3 ) OJ No L 167, 25 . 7 . 1972, p. 9 . &lt;) OJ No L 116, 28 . 4. 1978 , p. 6 . 5 ) OJ No L 236, 24. 8 . 1973, p. 28 . *) OJ No L 37, 14 . 2. 1980, p 17 . 7) OJ No L 68 , 14. 3 . 1980, p. 16 . 8) See page 41 of this Official Journal . 9) OJ No L 84, 4. 4. 1979, p. 1 . 10) OJ No L 161 , 29. 6 . 1979, p. 1 . Article 2 This Regulation shall enter into force on 18 April 1 980. No L 101 /44 Official Journal of the European Communities 18 . 4 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX to the Commission Regulation of 17 April 1980 fixing the world market price for colza and rape seed (ECU / 100 kg) (') CCT heading No Description World market price ex 12.01 Colza and rape seed 19-639 (/:(.!&gt;/ 100 CCT heading No Description World market price where the subsidy is fixed in advance for the month of April 1980 May 1980 June 1980 July 1980 August 1980 September 1980 ex 12.01 Colza and rape seed 1 9-639 19-639 19-507 19-658 20-431 20-808 (') The conversion rates from ECU into national currency as foreseen by Article 9 ( 5) (a) of Regulation (EEC) No 2300/73 arc the following : I ECU - DM 2-48208 I ECU - Fl 2.74362 I ECU - Bfr/Lfr 39 7897 1 ECU - FP 5 84700 1 ECU - Dkr 7 72336 1 ECU - I £ 0-668201 1 ECU - £ 0-596178 I ECU - Lit I 148-14